
	
		II
		109th CONGRESS
		2d Session
		S. 3785
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  improve surety bond guarantees, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surety Bond Improvement Act of
			 2006.
		2.Surety
			 Bonds
			(a)RatesSection
			 411(a) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)) is
			 amended—
				(1)in paragraph (1),
			 by striking $2,000,000 and inserting $3,000,000;
			 and
				(2)by adding at the
			 end the following:
					
						(6)The Administrator may authorize a
				surety that issues, monitors, or services bonds under paragraph (3) to use
				rates approved by the insurance commissioner in the State in which such
				contract will be
				performed.
						.
				(b)Payment of
			 guaranteesSection 411(b) of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b(b)) is amended—
				(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 adjusting the margins accordingly;
				(2)by striking
			 Subject to the provisions and inserting the following:
					
						(1)In
				generalSubject to the
				provisions
						;
				(3)by striking
			 : Provided, however and
			 inserting
					
						.(2)ConditionsFor
				a guarantee under this
				subsection—
						;
				(4)by striking
			 In no event shall and inserting the following:
					
						(3)Maximum
				amountIn no event shall
						;
				and
				(5)by adding at the
			 end the following:
					
						(4)Payment of
				guaranteesThe Administrator may not refuse to make payment on a
				guarantee under this subsection based on facts, circumstances, or defects that
				the Administrator reasonably should have identified during the process of
				making the
				guarantee.
						.
				(c)Reports to
			 Congress
				(1)In
			 generalOn the date on which the Administrator of the Small
			 Business Administration provides notice of a proposed change in fees under
			 section 411(h) of the Small Business Investment Act of 1958 (15 U.S.C.
			 694b(h)), the Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, and make publically available, a report regarding the basis
			 for the change in fees.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)the contents of
			 any study used by the Administrator in determining whether to change fees under
			 section 411(h) of the Small Business Investment Act of 1958; and
					(B)the total amount
			 of fees received under such section 411(h) and the total cost of the program
			 under part B of title IV of the Small Business Investment Act of 1958 (15
			 U.S.C. 694a et seq.)—
						(i)for
			 the first report submitted under paragraph (1), during the 3-year period ending
			 on the date of the submission of the report; and
						(ii)for each
			 subsequent report, during the period beginning on the date of the submission of
			 the prior report submitted under paragraph (1) and ending on the date of
			 submission of such subsequent report.
						(d)Sense of
			 CongressIt is the sense of Congress that the program under part
			 B of title IV of the Small Business Investment Act of 1958 (15 U.S.C. 694a et
			 seq.) is not required to be self-funding and, therefore, the program may at
			 times operate at a loss.
			
